EXHIBIT 10.37
December 11, 2008
Raouf Y. Halim
Newport Beach, CA
Re: Special Bonus
Dear Raouf:
In order to ensure that Mindspeed Technologies, Inc. (the “Company”) has the
leadership required to continue the record revenue and non-GAAP operating profit
levels achieved in fiscal year 2008 through fiscal year 2009, the Company is
pleased to offer to pay you a special bonus of $600,000 (the “Special Bonus”),
less applicable state and federal tax withholding, in exchange for 12 months of
continued service to the Company. You will be deemed to earn 25% of the Special
Bonus for each quarter of continued service to the Company. You agree that, if
you voluntarily leave the Company or are terminated for cause on or prior to the
first anniversary of the date of this letter, you shall repay to the Company the
unearned portion of the Special Bonus within 30 days of such termination of
employment. Accordingly, you agree that the Special Bonus shall not be deemed to
be 100% earned until such time as you have been continuously employed by the
Company for 12 months as explained above. Notwithstanding anything to the
contrary in this letter agreement, in the event of a Change of Control (as
defined in Section 2 of the Employment Agreement entered into by and between you
and the Company), you shall be deemed to have earned 100% of the Special Bonus.
For purposes of this letter agreement, the term “cause” shall mean: (i) a
material breach of your employment obligations with the Company; (ii) your
willful failure to follow the reasonable instructions of the Company or its
board of directors; (iii) willful misconduct that is in bad faith and materially
injurious to the Company, monetarily or otherwise, including but not limited to
misappropriation of trade secrets, fraud, or embezzlement; (iv) your conviction
for fraud or any other felony; or (v) if you exhibit in regard to your
employment unfitness or unavailability for service, unsatisfactory performance,
misconduct, dishonest, habitual neglect, or incompetence.
We appreciate your continuing contributions to the Company’s success.
Sincerely,
Mindspeed Technologies, Inc.

 
/s/ Thomas O. Morton
Name: Thomas O. Morton
Title: Senior Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 12th day of December, 2008.

 
/s/ Raouf Y. Halim
Raouf Y. Halim

 